Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 01-31-2022 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1, 3, 7-11, 13 and  17-20 are pending. Claims 2, 4-6, 12 and 14-16 are cancelled.
Response to Amendment
The amendment filed on 11-18-2019 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 1, 3, 7,11 and 13 as well as cancelled Claims 2, 4-6, 12 and 14-16. Applicant has amended independent claims 1, 1and 11 adding allowable limitation to expedite allowability of the instant application. Further Applicant has amended abstract per objection, therefore objection to abstract is withdrawn.

Applicant has amended claims 1, 3, 7,11 and 13 as well as cancelled Claims 2, 4-6, 12 and 14-16. Applicant has amended independent claims 1, 1and 11 adding allowable limitation to expedite allowability of the instant application. Applicant arguments filed on 01-31-2022, under remark regarding allowable limitations “wherein 

Allowable Subject Matter
Claims 1, 3, 7-11, 13 and  17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Applicant has amended claims 1, 3, 7,11 and 13 as well as cancelled Claims 2, 4-6, 12 and 14-16. Applicant has amended independent claims 1, 1and 11 adding allowable limitation to expedite allowability of the instant application. Applicant’s arguments filed on 01-31-2022 are convincing. As argued by applicant in remarks under claim rejection page 9, paragraphs 2 and  5,  the prior arts of Xiaoliang Feng (US 20200201483 IDS) in view of JIN Jian et al. (US 20180342568 A1) with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
wherein the driving circuit layer comprises a storage capacitor, the storage capacitor comprises a first electrode plate and a second electrode plate, wherein the touch functional layer comprises: a plurality of driving electrodes, a plurality of sensing electrodes, and a plurality of signal bridge leads configured to bridge the driving electrodes or the sensing electrodes; and wherein the signal bridge leads and the second electrode plate are formed on a same layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450

/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

03-11-2022